DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (i.e. claims 1-12) in the reply filed on 12/5/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0051629).
	In re claim 1, Kim et al., in Fig. 3A and corresponding text, teach an apparatus 300 comprising: 
a first substrate 120; 
at least one first metal layer 121 (i.e. Cu) on the first substrate 120; 
a second substrate 110; 
at least one second metal layer 111 (i.e. Cu) on the second substrate 110, a weld 130 (i.e. a bonding region, [0092]-[0093], acting as “a weld”) between the at least one first metal layer 121 and the at least one second metal layer 111.  


    PNG
    media_image1.png
    330
    620
    media_image1.png
    Greyscale

	In re claim 5, Kim et al., in Fig. 3A and corresponding text, teach that the weld 130 is a thermocompressive bond ([0016]-[0018], [0021], [0086]).

Claim(s)  1-3, 5, 6, 8-10, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khazaka et al. (US 2018/0374813).
	In re claim 1, Khazaka et al., in Figs. 2d-2f and corresponding text, teach an apparatus comprising: 
a first substrate 20; 
at least one first metal layer 21/22 on the first substrate 20; 
a second substrate 11; 
at least one second metal layer 13/12 on the second substrate 11, a weld 14 (i.e. a bonding paste) between the at least one first metal layer 21/22 and the at least one second metal layer 13/12.  

    PNG
    media_image2.png
    264
    798
    media_image2.png
    Greyscale

	In re claim 2, Khazaka et al., in Figs. 2d-2f and corresponding text, teach that the at least one first metal layer 21/22 comprises: a third metal layer 21 (i.e. Ni/Au, [0106]) on the first substrate 20; and a fourth metal layer 22 (i.e. Cu, [0138]) between the third metal layer 21 and the second substrate 11, and wherein the at least one second metal layer 13/12 comprises: a fifth metal layer 12 (a metal, [0148]) on the second substrate 11; and a sixth metal layer 13 (i.e. a metal, [0151]) between the fifth metal layer 12 and the first substrate 20, the weld 14 between the fourth metal layer 22 and the sixth metal layer 13.  

	In re claim 3, Khazaka et al., in Figs. 2d-2f and corresponding text, teach that the fourth metal 22 (i.e. Cu, [0138]) is softer than the third metal 21 (i.e. Ni/Au, [0106]), because the hardness of copper (Cu) is about 2.5-3.0 mohs, whereas the hardness of nickel (Ni) is 4 mohs and gold (Au) is about 3.0 mhos.

	In re claims 5 and 12, Khazaka et al., in Figs. 2d-2f and corresponding text, teach that the weld 14 is a thermocompressive bond ([0057], [0081], [0185] and claim 21).
	In re claim 6, Khazaka et al., in Figs. 2d-2f and corresponding text, teach that the first substrate 20 comprises silicon ([0138]) and the second substrate 11 comprises glass (e.g. a ceramic substrate comprising glass, [0147], [0102], [0117], [0162]).  

Rejection A
	In re claim 8, Khazaka et al., in Fig. 2f and corresponding text, teach an apparatus comprising: 
a substrate 11; 
a first metal layer 12 (i.e. a metal, [0148]) on the substrate 11; 
a second metal layer 13 (i.e. a metal, [0151]) on the first metal layer 12; and 
a third metal layer 22 (i.e. Cu, [0138]) on the substrate 11, a weld 14 (i.e. a bonding paste) between the third metal layer 22 and the second metal layer 13.  

	In re claim 9, Khazaka et al., in Fig. 2f and corresponding text, teach that the substrate 11 is a first substrate, the apparatus further comprising: a second substrate 20 on the second metal layer 13; and a fourth metal layer 21 (i.e. Ni/Au, [0106]) between the third metal layer 22 and the second substrate 20.  

Rejection B
	In re claim 8, Khazaka et al., in Fig. 2f and corresponding text, teach an apparatus comprising: 
a substrate 20; 
a first metal layer 21 (i.e. Ni/Au) on the substrate 20; 
a second metal layer 22 (i.e. Cu) on the first metal layer 21; and 
a third metal layer 13 (i.e. a metal, [0151]) on the substrate 20, a weld 14 (i.e. a bonding paste) between the third metal layer 13 and the second metal layer 22.  

	In re claim 10, Khazaka et al., in Fig. 2f and corresponding text, teach that the second metal 22 (i.e. Cu, [0138]) is softer than the first metal 21 (i.e. Ni/Au, [0106]), because the hardness of copper (Cu) is about 2.5-3.0 mohs, whereas the hardness of nickel (Ni) is 4 mohs and gold (Au) is about 3.0 mhos.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Khazaka et al. (US 2018/0374813).
	In re claim 4, Khazaka et al. teach that the third metal 21 (i.e. Ni/Au, [0106]) comprises nickel (Ni), but is silent as to the fourth metal 22 (i.e. Cu, [0138]) comprising gold.   One of the ordinary skill in the art, however, would have been motivated to replace Cu of Khazaka with gold (Au), as claimed, as the material of the fourth metal 21, before the effective filing date of the claimed invention was made.  This is because gold has the similar hardness as that of copper (i.e. gold has hardness of 3.0 mohs, whereas copper has the hardness of 2.5-3.0 mohs), which means gold is an art-recognized equivalent material to coper in terms of hardness, which is beneficial to using thermocomprressing bonding technique for bonding adjacent metals, as Khazaka et al. teach using the thermocomprressing technique ([0057], [0081], [0185] and claim 21) for bonding purpose.  

	In re claim 11, Khazaka et al. teach that the first metal 21 (i.e. Ni/Au, [0106]) comprises nickel (Ni), but is silent as to the second metal 22 (i.e. Cu, [0138]) comprising gold.   The foregoing arguments with respect to claim 4 is also applied to claim 11. 

 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Khazaka et al. (US 2018/0374813) in view of Lee (US 2010/0134994).
	In re claim 7, Khazaka et al. teach that the first substrate comprises direct bonded copper (DBC)([0113], [0119], [0141], [0147]), but is silent as to the first substrate comprising CMOS circuitry under the at least one first metal layer.  
	However, Lee, in an analogous art, teaches that the DBC substrate can be used as the substrate for the application of CMOS circuitry ([0019]). 
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to use the DBS substrate of Khazaka for the application of CMOS, as taught by Lee, as it is no more than the predictable use of prior-art element according to their established functions.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Dec. 16, 2022



/HSIEN MING LEE/